Citation Nr: 1819869	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 31, 2009 to September 21, 2009. 

2. Entitlement to a rating in excess of 70 percent for PTSD from February 1, 2010.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to February 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2010, and January 2011 rating decisions of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

The Veteran has had several periods of hospitalization related to her service-connected disabilities and has been provided a 100 percent evaluation for these periods.  These periods are from September 21, 2009 to January 31, 2010 and February 24, 2010 to April 30, 2010.  Because these ratings during these periods constitute the maximum benefit, increased ratings for these periods are not under appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Beginning March 2009, the Veteran's PTSD has caused her serious depression and anxiety that has manifested in ongoing suicidal ideation that has required her occasional hospitalization.  She has also reported memory loss and difficulties in maintaining social relationships because of her PTSD symptoms. 

2. The Veteran is able to maintain relationships with some of her family and has not had gross impairment in cognitive ability.  She reported that she has not had hallucinations or delusions. 

3. The Veteran was hospitalized for her PTSD symptoms from July 27, 2015 to October 5, 2015. 

4. In February 2006, the Veteran's combined evaluation for compensation from service-connected disabilities was 80%, with PTSD evaluated above 40%. The Veteran has since been provided only higher combined evaluations. 

5. The Veteran's service-connected disabilities present both physical and mental difficulties that seriously impact the Veteran's functional capability and prevent her from being able to carry out some everyday tasks.  The record shows that the Veteran has been intermittently hospitalized because of her service-connected disabilities and is at times required to use a wheelchair. 

6. The Veteran has not worked since February 2006.  The Veteran was granted Social Security Administration (SSA) disability effective February 2006 in large part because of her service-connected disabilities. 


CONCLUSIONS OF LAW

1. An increased evaluation of 70 percent is warranted for the Veteran's PTSD beginning on March 21, 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9411 (2017).

2. A total evaluation of 100 percent is warranted for the Veteran's PTSD during the period of her hospitalization for more than 21 days from July 27, 2015 to October 5, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.29, 4.7, 4.124(a), 4.130, DC 9411 (2016).

3. Having found that the Veteran's service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment, the criteria for a TDIU rating have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examination which was held in March 2010.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's PTSD in the examination and post-service treatment records are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under DC 9411, PTSD is rated at 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In March 2009 counseling appointments, the Veteran was frequently tearful and reported feeling increasingly depressed.  She stated that she suffered nightmares that made her "unable to move away from her trauma."  Treatment notes show that she had several angry outbursts that made it difficult for her to socialize and focus at times.  The psychologist found that the Veteran's behavior and appearance were within normal limits and her cognitions were coherent during this time. 

In correspondence dated April 2009, the Veteran reported that she was treated at a residential program for her PTSD from February to March 2009.  Treatment records from that program show that the Veteran presented "a full range of PTSD symptoms."  Psychologists noted that she experienced hyperarousal, high emotional reactivity, sleep dysfunction, nightmares, intrusive thoughts, and difficulty socializing with and trusting others.  At the end of the program, the Veteran reported that she had seen some improvement in her symptoms, stating that she didn't have mood swings and felt very well regulated, but still reported a depressed mood, anxiety, and intermittent crying spells.  She stated that she still had some "tough moments" but that she was "not to the point that she wanted to harm herself."  

Treatment records from September 2009 show that the Veteran reported feelings of hopelessness, suicidal ideation, loss of interest, and lack of social support.  Treatment records show that the Veteran was hospitalized for PTSD from September 2009 to January 2010.

In a March 2010 examination, the examiner noted that the Veteran had been hospitalized multiple times because of her PTSD symptoms, including from September 2009 to January 2010 when she attended a residential treatment program for women with PTSD.  The Veteran had great difficulty recounting the experiences of her military sexual trauma.  The examiner noted that the Veteran had recurrent and intrusive recollections and nightmares of the trauma in service and that she had a history of interpersonal difficulties.  The examiner found that the Veteran's physical and psychological disabilities presented several functional difficulties, including poor motivation and difficulty attending to her personal hygiene, but did not affect her memory or cause delusions.  

The examiner found that the Veteran's PTSD had "clearly compromised [the] Veteran's functioning and quality of life."  The examiner found that the Veteran had total occupational and social impairment due to PTSD. 

The Social Security Administration (SSA) determined the Veteran was disabled beginning February 2006, finding that she had not engaged in substantial gainful activity since that time. 

VA treatment records from January 2011 show that the Veteran returned to counseling.  Psychologists found that she was oriented to time and place and that she did not have delusions or hallucinations. 

In June 2012, the Veteran reported that she was overwhelmed by stressors, experiencing depressed mood and heightened irritability. 

From January 30, 2013 to February 1, 2013, it is noted that the Veteran was hospitalized with suicidal ideation.  At discharge, psychological testing showed that "she was not an imminent danger to herself or others, not suicidal, psychotic, or cognitively impaired." 

In the Veteran's substantive appeal dated July 2014, the Veteran stated that her PTSD was "so bad I was hospitalized in January 2013."  She reported that because of her PTSD symptoms she had difficulty sleeping and had to often cancel medical appointments.  She stated that her "brain races," preventing her from concentrating or doing activities outside the home.  She reported that she was unable to be in crowds of any kind, which severely limited her social functioning. 

Treatment records from March 2015 show that the Veteran was hospitalized with suicidal ideation.  Psychiatrists noted that the Veteran "did not appear psychotic, manic, or at imminent risk to self-harm," but did note that she had difficulty sleeping because of recurrent nightmares.  The Veteran stated that she had a safety plan for her outpatient treatment that included a friend, a therapist, her dog, and her husband. 

Treatment notes show that the Veteran was hospitalized from July 27, 2015 to October 5, 2015 for her PTSD symptoms. 

In the August 2017 hearing, the Veteran reported receiving continuing treatment for her PTSD symptoms.  The Veteran reported that she had difficulties socializing and carrying out personal tasks, ongoing suicidal thoughts, and memory loss, but had not experienced hallucinations.  She reported that she was hospitalized for three months for PTSD symptoms starting in July 2015.  The Veteran reported that her last job was in 2006 and at that time, she had several difficulties maintaining a job because of her PTSD symptoms.  She also stated that she had many anger issues which prevented her from socializing with others.  

Analysis

Beginning March 2009, the Veteran's PTSD symptoms have been severe and have impacted most areas of her life.  The record shows that she has been unable to work since February 2006 in part because of her irritability and difficulty socializing with others, related to her PTSD diagnosis.  She has also experienced an ongoing depressed mood, anxiety, and recurrent, intrusive nightmares and thoughts that have manifested into ongoing suicidal ideation that has at times required her hospitalization.  The degree of her PTSD symptoms has been consistent since March 2009 as evidenced by her treatment records and recurrent hospitalization.  Accordingly, the Board finds that an evaluation of 70 percent is warranted for the Veteran's PTSD beginning March 2009. 

The Board notes that the Veteran was hospitalized for a period of more than 21 days from July 27, 2015 to October 5, 2015.  A 100 percent evaluation is warranted for this period.  38 C.F.R. § 4.29. 

Outside of her periods of hospitalization, the Board finds that a higher, 100 percent evaluation is not warranted for her PTSD.  Although she has shown that she has difficulty socializing with others and the March 2010 examiner found her to be socially impaired, treatment records and the Veteran's testimony show that she is able to maintain some relationships with her family and at least one friend, who were a part of her safety plan for suicide prevention. 

Furthermore, while the Veteran's mood has been severely affected by her disability, her thought processes have been consistently found to be congruent, she has been oriented to time and place, and she has never reported experiencing delusions or hallucinations.  While she reported some difficulty maintaining personal hygiene, she is still able to perform some activities of daily living despite her PTSD symptoms.  Finally, treatment records and the previous examination do not show that she had gross impairment of thought processes or communication that would generally show a 100 percent evaluation for PTSD. 

Overall, her recurrent suicidal ideation and persistent emotional distress from her PTSD touch every aspect of her life, creating difficulties in occupational and social functioning.  But her PTSD does not severely limit her cognitive function, cause delusions, or totally prevent her social and everyday functioning.  Therefore, a 70 percent evaluation is most appropriate for the Veteran's PTSD for the entire period on appeal, outside her periods of hospitalization. 

The Board is grateful for the Veteran's honorable service. 


ORDER

An increased rating of 70 percent is warranted for the Veteran's PTSD beginning on March 21, 2009, excluding the periods of hospitalization.  

A total evaluation of 100 percent is warranted for the Veteran's PTSD during the period of her hospitalization for more than 21 days from July 27, 2015 to October 5, 2015.  

Entitlement to a TDIU rating is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


